APPEAL OF CHARLES L. WOODY.Woody v. CommissionerDocket No. 9585.United States Board of Tax Appeals5 B.T.A. 133; 1926 BTA LEXIS 2965; October 20, 1926, Decided 1926 BTA LEXIS 2965">*2965 Raymond M. White, Esq., for the petitioner.  D. D. Shepard, Esq., for the Commissioner.  STERNHAGEN 5 B.T.A. 133">*133  Deficiency of $630.38 income tax for the calendar year 1924.  FINDINGS OF FACT.  The petitioner is an individual residing in Brooklyn, N. Y.  He was a member of the partnership of Merrill, Rogers, Gilfford & Woody from May 1, 1923, the date of its formation.  The petitioner filed an individual income-tax return for the calendar year 1924, including therein the amount of $24,000, which was his distributive share of the partnership income for its fiscal year of May 1, 1923, to April 30, 1924.  Sixteen thousand dollars of this amount was his portion of the partnership income attributable to the year 1923.  In computing the tax the Commissioner applied the rates imposed by the Revenue Act of 1921 to $16,000 without making an allowance of 25 per cent under section 1200 of the Revenue Act of 1924.  5 B.T.A. 133">*134  OPINION.  STERNHAGEN: The decision of the question involved in this proceeding is governed by 1926 BTA LEXIS 2965">*2966 . Judgment will be entered for the Commissioner.